Citation Nr: 1204371	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include growths.  

2.  Entitlement to service connection for a left ankle disability, to include growths.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1980 to October 1980, August 1981 to October 1985, from June 1, 1988, to June 30, 1988, from June 1, 1989, to June 30, 1989, from November 1990 to May 1990, November 1990 to May 1991, with periods of reserve service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

In a November 2007 statement, the Veteran appears to request a Board hearing, but this was received prior to the issuance of the March 2010 Statement of the Case (SOC), i.e., prior to be able to file a Substantive Appeal.  See 38 C.F.R. §§ 20.300, 20.301, 20.302(b) (2011).  Applicable regulations require the Board to reject any hearing request received prior to the filing of a Substantive appeal but, in a September 2011 correspondence, the Board provided the Veteran with a hearing request form.  See 38 C.F.R. § 20.703 (2011).  The Board has not received a response from the Veteran on this matter and thus will adjudicate the appeal based on the current record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that she experienced the onset of ankle symptoms, during her period of service in the year 1980.  Indeed, a November 7, 1980, active duty sick call record reflects that she complained of having edema in her ankles for approximately two weeks, which corroborates her lay report.  She seeks service connection for right and left ankle disabilities and has provided a competent account of in-service and post-service bilateral ankle symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service records also tend to confirm her account of ankle related treatment during periods of military service.  What is more, post-service medial evidence, such as a March 2011 VA radiological report, suggests she has currently diagnosed ankle conditions.  Thus, a remand for appropriate VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Board observes that the Veteran receives regular ankle/orthopedic treatment.  Pertinent records of her VA care, however, dated from June 2009 to April 2010 and since July 2010, have not been associated with the claims folder.  Further the Veteran's reserve service treatment records contain April 1992 and July 1992 statements from a private medical physician, but the record does not reflect sufficient attempts to obtain any relevant private treatment records.  Under the law, VA must obtain these records, required the Board to remand the matter for additional attempts in this regard.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of her ankle symptomatology, to include any possible relationship to military service.  She should be provided an appropriate amount of time to submit this lay evidence.  

2.  Contact the Veteran, to ascertain any private physician(s) and facility(ies) where she received any treatment and hospitalization for any ankle or related condition, to include any relevant treatment from W. McLean, M.D., and the private Palmetto Obgyn, P.A., and St. Joseph Hospital of Atlanta facilities.  Thereafter, undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.

3.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's ankles, from June 2009 to April 2010 and since July 2010.  Any negative response should be in writing, and associated with the claims folder.

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for appropriate VA examination, to determine the current nature, onset and etiology of any right and left ankle conditions.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiners should record the full history of the disorder(s), including the Veteran's account of symptomatology.  The examiner should diagnose all ankle disorders found to be present, if any.  Then for all diagnosed conditions (s), the examiner must state whether it is at least as likely as not that the condition:

(a) is related to, or had its onset during, any period of active military service, active duty for training (ADUTRA) or inactive duty for training (INACDUTRA);
(b) had its onset during active military service or within one-year of separation from service; or
(c) was aggravated by any period of active military service or ACDUTRA.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of symptomatology, to include onset and continuity since separation; (II) a March 1980 commission examination report; (III) November 1980 and August 1998 ankle related service treatment records; and (IV) any other medical evidence deemed pertinent.  All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report. 

6.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

